        Case 1:16-cv-04540-VSB-OTW Document 64 Filed 02/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
SIBYL COLON,
                                                                 :
                                      Plaintiff,                 :   16-CV-4540 (VSB) (OTW)
                                                                 :
                     -against-                                   :             ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         A discovery conference was held in this matter on February 6, 2019. In accordance with

the ruling made on the record, it is HEREBY ORDERED that:

              1. The parties shall submit a draft protective order, via e-mail, by February 13,

                   2019;

              2. If the parties are unable to reach agreement on the issues relating to Plaintiff’s

                   medical records, see ECF 60 at 3, the parties are to file letter-briefs of no more

                   than 3 pages by February 20, 2019; and

              3. The Court will hold a status conference in this matter on Thursday, May 16, 2019

                   at 10:00 a.m. at the Daniel Patrick Moynihan Courthouse, 500 Pearl St.,

                   Courtroom 20D.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: February 6, 2019                                                         Ona T. Wang
       New York, New York                                              United States Magistrate Judge
